C ontraots; interpretation; ambiguity; necessity for seehi/ng clarification; soil logs; subsurface conditions. — Plaintiff seeks review under Wunderlich Act standards of a decision of the Armed Services Board of Contract Appeals (reported at 74-2 BCA para. 10885 and, on reconsideration, at 75-1 BCA para. 11048) dismissing plaintiff’s belated appeal requesting an equitable adjustment for additional expenses allegedly incurred due to unexpected amount of water seepage into the foundation borings for barracks buildings at Lackland Air Force Base during excavating and construction, even though the Government-furnished data concerning underground water was conflicting, because plaintiff failed to seek additional information concerning the conflicts. On June 9, 1976 Trial Judge C. Murray Bernhardt filed a recommended decision (reported in full at 22 CCF para. 80334) concluding that the Board correctly dismissed plaintiff’s appeal. On 'September 10, 1976 the court, by order, adopted said recommended decision as the basis for its judgment in this case, concluded that plaintiff is not entitled to recover, denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion and dismissed the petition.